                   Caseto14-35537
 Fill in this information                Document
                          identify the case:                      94 Filed in TXSB on 01/30/19 Page 1 of 4
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1              Alma Leticia Herrero
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the:        Southern         District of   Texas
                                                                                (State)
 Case number           14-35537
                       ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                 U.S. Bank Trust National Association, as                                    Court claim no. (if known):
 Name of creditor:               ______________________________________
                                 Trustee of the Chalet Series III Trust
                                                                                                                     4
                                                                                                             _________________

 Last 4 digits of any number you use to identify the debtor’s account:                     2 ____
                                                                                          ____ 5 ____
                                                                                                  0 ____
                                                                                                      8

 Property address:                 4115 Sue Ellen Street
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                   Houston, TX 77087
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:
  x
       Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:
  x
       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                 _01/_01_/_2019_____
                                                                                    MM / DD / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                         (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                        (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                 ____/_____/______
        due on:                                                                     MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1
                     Case 14-35537 Document 94 Filed in TXSB on 01/30/19 Page 2 of 4


Debtor 1     Alma  Leticia Herrero
               _______________________________________________________                                                     14-35537
                                                                                                Case number (if known) _____________________________________
                First Name        Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  
  x      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               __________________________________________________
                      /s/ Kristin Zilberstein
                   Signature
                                                                                                Date     1 30 2019
                                                                                                        ____/_____/________




 Print
                                Kristin Zilberstein
                   _________________________________________________________                    Title
                                                                                                        Authorized Agent for Secured Creditor
                                                                                                        ___________________________________
                   First Name                        Middle Name         Last Name




 Company                        Ghidotti Berger, LLP
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address                        1920 Old Tustin Avenue
                   _________________________________________________________
                   Number                   Street


                                Santa Ana, CA 92705
                   ___________________________________________________
                   City                                                  State       ZIP Code




 Contact phone               (949) 427 – 2010                                                   Email    kzilberstein@ghidottiberger.com




Form 4100R                                                          Response to Notice of Final Cure Payment                                       page 2
          Case 14-35537 Document 94 Filed in TXSB on 01/30/19 Page 3 of 4



 1   Kristin Zilberstein, Esq. (SBN: 200041)
     Jennifer Bergh, Esq. (SBN: 305219)
 2   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
 3   GHIDOTTI | BERGER
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010
 5   Fax: (949) 427-2732
 6   kzilberstein@ghidottiberger.com

 7   Authorized Agent for Creditor
     US Bank Trust National Association, as Trustee of the Chalet Series III Trust
 8
 9                             UNITED STATES BANKRUPTCY COURT

10                    SOUTHERN DISTRICT OF TEXAS – HOUSTON DIVISION

11
     In Re:                                               )   CASE NO.: 14-35537
12                                                        )
     Alma Leticia Herrero,                                )   CHAPTER 13
13
                                                          )
14            Debtors.                                    )   CERTIFICATE OF SERVICE
                                                          )
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )

20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
24
     Avenue, Santa Ana, CA 92705.
25
26            I am readily familiar with the business’s practice for collection and processing of

27   correspondence for mailing with the United States Postal Service; such correspondence would
28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
          Case 14-35537 Document 94 Filed in TXSB on 01/30/19 Page 4 of 4



 1   On January 30, 2019 I served the following documents described as:
 2                 RESPONSE TO NOTICE OF FINAL CURE PAYMENT
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                              Debtor’s Counsel
 7   Alma Leticia Herrero                                Anis Damani
     4115 Sue Ellen St.                                  Damani Law Firm PLLC
 8
     Houston, TX 77087-1337                              8303 Southwest Fwy, Ste 111
 9                                                       Houston, TX 77074
     Trustee
10   William E. Heitkamp                                 U.S. Trustee
11   Office of Chapter 13 Trustee                        Office of the US Trustee
     9821 Katy Freeway, Ste 590                          515 Rusk Ave, Ste 3516
12   Houston, TX 77024                                   Houston, TX 77002
13
14   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
     the United States Postal Service by placing them for collection and mailing on that date
15   following ordinary business practices.
16   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
17   Eastern District of California

18   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
19
20          Executed on January 30, 2019 at Santa Ana, California

21   /s / Lauren Simonton
     Lauren Simonton
22
23
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
